Citation Nr: 1022986	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-38 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; his wife; his friend


ATTORNEY FOR THE BOARD

B. Buck, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in St. Petersburg in May 
2007 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the file.  In 
part as a result of that testimony, the Board remanded the 
claims in August 2008, ordering  that certain VA outpatient 
clinical records be obtained, that the Veteran be provided 
with VA examinations in conjunction with his claims, and that 
opinions as to etiology be rendered on the basis of those 
examinations.  The evidence has been reviewed, and the Board 
finds that the 2008 remand order has been substantially 
complied with.  The requested records have been associated 
with the claims file, and the Veteran underwent examinations 
in June 2009.  Opinions were also obtained at that time.  
Therefore, it appropriate for the Board to decide the claims.

In February 2010, the Veteran's representative submitted 
additional argument and a medical opinion, with a waiver of 
review by the agency of original jurisdiction.  This evidence 
has been associated with the file.


FINDINGS OF FACT

1.  The competent and credible evidence of record establishes 
that the Veteran's current anxiety disorder is related to his 
period of active service.  

2.  The Veteran's current back disability of degenerative 
disc disease of the lumbosacral spine was first manifested 
many years after his service and has not been credibly 
related to his service. 
CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  A back disability, to include degenerative disc disease 
of the lumbosacral spine, was not incurred or aggravated in 
the Veteran's active duty service; nor may the disability be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and April 2006, the 
agency of original jurisdiction (AOJ) notified the Veteran 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the 2003 notice informed the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection.  It discussed the relative burdens of 
VA and the Veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The 2006 notice informed the Veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the July 2009 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  The duty to notify 
is satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured, to include from VA and various private 
treatment providers.  The Veteran has been medically 
evaluated in conjunction with both claims, and medical 
opinions have been obtained.  The duty to assist has been 
fulfilled.

Service Connection

The Veteran seeks service connection for an anxiety disorder 
and a back disability, which he contends are both the result 
of his service.  Specifically, he contends that these 
disabilities stem from a single incident in January 1970, in 
which he was riding in a taxi in Thailand, returning to his 
base, when the vehicle was involved in a head-on collision 
with another vehicle.  This resulted in the Veteran being 
thrown from the vehicle, through the windshield. 

Generally, in order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's claimed disabilities are discussed in turn 
below.

Anxiety Disorder

The current medical evidence clearly establishes that the 
Veteran carries a diagnosis of an anxiety disorder.  Most 
recently, in a June 2009 VA examination, the diagnosis of 
adjustment disorder with anxiety was rendered.  This 
diagnosis is evident throughout the treatment records.  See, 
e.g., private treatment record, November 1992; VA 
examination, April 1995; VA outpatient clinical records, 
August 2004.  Thus, the first element of service connection 
has been met.

Relative to the second element, that of an in-service 
occurrence, the service treatment records document that the 
Veteran sustained lacerations to the face and an ankle 
fracture as a result of a January 31, 1970 motor vehicle 
accident.  The line of duty determination sets out the facts 
surrounding this accident as the Veteran has described.  
Specifically, he was riding in a taxi in Thailand when it 
collided head-on with another vehicle.  The Veteran was 
thrown from the taxi, and the driver of the other vehicle was 
killed.  The service treatment records note that he was 
treated for multiple minor lacerations to his face with a 
large laceration to his upper lip, which required suturing.  
He also had continued pain, swelling, and discomfort in his 
ankle.

One month after the accident, in February 1970, the Veteran 
reported for increasing alopecia (or hair loss).  He was 
prescribed valium at that time.  At the time of his March 
1972 separation examination, the Veteran reported being 
nervous and having depression or excessive worry.  

During the course of his hearing before the undersigned, the 
Veteran attributed his nervousness in service to the motor 
vehicle accident.  Both his father and his wife have reported 
that immediately upon his return from service, the Veteran's 
personality seemed to have changed, and that he was very 
anxious and nervous. 

The Board finds that the evidence in the service treatment 
records and the lay statements after service confirm that the 
Veteran experienced nervousness and anxiety in service.  Of 
particular importance, the evidence established that the 
accident occurred, that the Veteran was prescribed valium 
shortly thereafter, and that both he and his family members 
felt that he had changed during service, becoming more 
anxious.  The remaining question, therefore, is whether the 
Veteran's in-service anxiety is related to his currently 
diagnosed disability.

In August 2004, the Veteran's treating psychiatrist noted in 
his chart that he had reviewed the documentation of the 
Veteran's serious accident in service and that it was his 
medical opinion that the Veteran's anxiety was "as likely as 
not or at least possibly related to this accident."  Given 
the somewhat equivocal nature of this opinion, the Board 
sought additional medical evidence in its August 2008 remand.  
As a result, the Veteran underwent a VA examination in June 
2009.  At that time a full review of the entire claims file 
was conducted, to include the Veteran's military records and 
his psychological history.  After a complete psychiatric 
examination, the psychologist opined that it did not appear 
that the Veteran had difficulties of anxiety prior to joining 
the military, and that further his mental condition was as 
least as likely as not related to his in-service motor 
vehicle accident.  He explained that the military record 
specifically confirmed these feelings of anxiety and 
depression.  

The Veteran's representative submitted an additional opinion 
dated in January 2010 referable to the Veteran's anxiety.  
The VA physician noted the in-service accident and the 
Veteran's post-service mental health treatment.  He concluded 
that it is likely as not that the Veteran's long-term 
emotional issues are "due to his injuries from his active 
duty MVA on 1/31/1970."

The opinion offered during the course of the June 2009 VA 
examination is both competent and credible, in that it was 
rendered upon an accurate review of the military and post-
service records.  The medical professional provided a 
reasonable rationale for finding a connection.  The 
outpatient clinical records do not contradict this finding.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Because this evidence is 
sufficient for a grant of benefits, the probative value of 
the January 2010 opinion need not be discussed.  The elements 
of service connection for an anxiety disorder have been met 
in this case.  The appeal is granted.

Back Disability 

The evidence of record establishes that the Veteran has 
degenerative disc disease (DDD) of the lumbosacral spine.  
See VA examination, June 2009; see also magnetic resonance 
imaging (MRI) scan, March 1999.  The clinical records further 
support this diagnosis.  Therefore, the first element of 
service connection has been met.

As noted above, the service treatment records confirm that 
the Veteran was in a motor vehicle accident, in which he was 
thrown from the vehicle.  However, the service treatment 
records do not demonstrate that the Veteran had any 
complaints referable to his back at that time.  A January 31, 
1970 clinic note recorded that the Veteran came to the clinic 
after being in an auto accident.  It documented lacerations 
to his face and complaints of pain in his ankle.  The line of 
duty determination showed a laceration to the lip and 
abrasion of the eye.  Follow up treatment on February 6, 1970 
showed continued pain and swelling in his ankle from the 
January 31st injury.  The remainder of the service records 
are silent for complaints referable to this accident, or 
specifically referable to the back.  

The Veteran's March 1972 separation examination is also of 
record, and noted a normal evaluation of the spine.  The 
significant history contained a reference to the accident and 
noted only the lacerations to the face and the fractured left 
ulna, all with good recovery.  The Veteran's reported history 
at the time of this examination included answering "NO" to 
having recurrent back pain.  Notably, the Veteran testified 
under oath before the undersigned that he had no problem with 
his back in service.  Rather, it was his post-service 
occupation as a chef in his family's restaurant which 
required him to be on his feet for long hours that 
precipitated his back pain.  Thus, while the evidence 
confirms an auto accident in service, it does not show that a 
back injury occurred in service.  

Post-service records date from August 1991.  A November 1992 
record showed that during the course of treatment for 
probable irritable bowel syndrome, the Veteran presented with 
complaints of a "sensation" across his low back.  No 
impression or diagnosis referable to the back was made.  In 
October 1994, the Veteran reported for a well physical 
examination.  He noted that he occasionally got lower back 
pains, but they were very intermittent.  The impression was 
occasional lumbosacral spine strain. 

VA clinical notes in September 1996 revealed complaints of 
low back pain of unknown etiology, increasing in intensity.  
The next documented complaint was in July 1998.  A December 
1998 note indicated that the heating pad previously 
recommended had not alleviated his low back pain, and he was 
advised to cease physical therapy, which was walking on a 
treadmill.  In March 1999, a diagnosis of DDD was first 
rendered based on an MRI.  In July 1999, he was noted to have 
had chronic low back pain for one year, of unknown etiology.  
An orthopedic consult note in September 1999 indicated low 
back pain for 6 to 8 months, after starting an exercise 
program to lose weight.  Clinical records from that time 
through the present demonstrated continued treatment for low 
back pain, with both steroidal and narcotic treatment. 

An October 2004 clinical note titled "medicine follow up" 
noted the Veteran's vitals and reviewed recent lab work.  The 
assessment was "chronic pain syndrome" and included a 
statement that it "[a]ll started with MVA [new year's eve] 
1969/1970.  It is probable that that accident with flexion 
injury to c[ervical] spine and [lumbosacral] spine caused the 
degenerative changes that cause his pain today."

Given that the opinion suggested a nexus to service, the 
Veteran was scheduled for, and underwent, a VA examination in 
June 2009.  At that time, the claims file was reviewed, to 
include the Veteran's complete service treatment records and 
post-service medical records.  The Veteran's stated history 
was also reviewed, and included statements to the effect that 
he experienced a car accident in 1970, and that he began 
having back pain in the late 1990s.  Examination revealed 
normal range of motion; however, an MRI confirmed significant 
degenerative changes of the lumbosacral spine.  The reviewing 
physician opined that based on his claims file, including all 
studies, tests, and medical notes, the Veteran's degenerative 
disc disease is less likely than not caused by or aggravated 
from the military.  He noted that a thorough review of the 
military records failed to demonstrate any complaints, 
suggestions, or treatment for back or neck pain.  

The Veteran's representative submitted an opinion dated in 
January 2010 prepared by a staff physician at VA.  This 
opinion indicated that the physician carefully reviewed 
copies of records that the Veteran supplied, which appear to 
be limited to the administrative report of the line of duty 
determination from his service treatment records.  The 
physician noted that the in-service accident was a head-on 
collision, in which the driver of the other car died.  He 
further noted that he did not have a copy of the medical 
records from the accident.  He concluded, however, that 
"[t]he administrative report describes a mechanism of injury 
that could lead to chronic neck and low back symptoms - no 
seat belt, head on collision, impact with the steering wheel, 
whip lash potential injury, etc."

In reviewing all of the evidence, the Board finds that the 
June 2009 VA opinion is most probative of the issue of nexus.  
Critical pieces of information from a claimant's medical 
history can lend credence to the opinion of the medical 
expert who considers them and detract from the medical 
opinions of experts who do not.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  While the June 2009 
report evidences that the reviewer had all the critical facts 
before him when forming the opinion, the October 2004 and 
January 2010 opinions do not.  

Importantly, the October 2004 opinion does not contain any 
indication that the reviewer was aware of the Veteran's lack 
of complaints in service, and the more than 20 year span of 
no complaints thereafter.  It is unclear on what basis he 
noted a flexion injury having occurred, having not had access 
to the Veteran's contemporaneous medical records which 
clearly do not indicate the same.  Likewise, the physician 
who provided the January 2010 opinion does not appear to have 
understood the facts correctly.  The Veteran was a passenger 
in a taxi.  Thus, there was no impact with the steering 
wheel.  The physician specifically noted that he had not 
reviewed any of the medical evidence from the accident.  
These examiners, therefore, did not have the critical 
information before them.  As such, less weight is afforded 
their opinions.  

The January 2010 opinion also speaks to a possibility of 
injuries that could result from such a crash, as opposed to a 
likelihood that the Veteran's current disability is related 
to this crash.  The term "as likely as not" does not mean 
"within the realm of medical possibility," but rather that 
the evidence of record is so evenly divided that, in the 
examiner's expert opinion, it is as medically sound to find 
in favor of the proposition as it is to find against it.  
This is different from the endless eventualities that could 
result from a particular incident.  Although the opinion 
attempted to provide a nexus, it cannot be relied upon, 
because it is too speculative and based on inaccurate facts. 

By contrast, the June 2009 opinion clearly evidences a review 
of the pieces of information critical to this claim.  The 
Veteran's own reported history of no back problems in 
service, and no back pain until the late 1990s, was noted.  
The lack of complaints or treatment in service was also 
considered important.  The physician provided these details 
as rationale for his unequivocal conclusion that it was less 
likely that there was a nexus between the Veteran's current 
back disability and the accident in service.  

The opinion is also supported by the clinical evidence of 
record.  The Veteran separated from service in 1972, denying 
any back problems.  He first sought treatment for his back in 
November 1994, nearly 25 years later.  At no point during 
this early treatment phase of his current disability did he 
report the motor vehicle accident in 1970 as a precipitating 
factor.  Rather, his complaints were documented in connection 
with beginning an exercise regime or listed as of unknown 
etiology.  The Board finds this extended period of time 
without treatment or mention of the in-service accident 
significant, especially in light of the Veteran's sworn 
testimony that he experienced no problems in service and then 
only began having back pain when he started working as a 
chef.  For these reasons, the Board finds that the June 2009 
opinion is highly credible, and as such, the probative 
evidence does not establish that the Veteran's current back 
disability is related to his service. 

As a final matter, the Board notes that the nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection (here, arthritis) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
this case, however, the first documented evidence of a 
degenerative arthritis of the back is on an MRI in March 
1999.  As the Veteran separated in 1972, the one year 
presumptive period for chronic diseases had already elapsed.  
Presumptive service connection is not available. 

As the preponderance of the competent and credible evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for the Veteran's current back disability. 

ORDER

Entitlement to service connection for an anxiety disorder is 
granted. 

Entitlement to service connection for a back disability, 
including degenerative disc disease of the lumbosacral spine, 
is denied.


____________________________________________
Laura H. Eskenazi 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


